                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                            Richmond Division

UNITED STATES OF AMERICA,

v.                                             Criminal No. 3:19-cr-61

DAVID PERE~-ALMEIDA,

        Defendant.

                              MEMORANDUM OPINION

        This matter    is before the Court on DEFENDANT'S MOTION TO

SUPPRESS EVIDENCE ON COUNTS TWO AND THREE (ECF No. 19)               (the "Motion

to Suppress") .       For the reasons set forth below,              the Motion to

Suppress will be denied.

                                  BACKGROUND

I.      Procedural Context

         David Perez-Almeida ("Perez-Almeida") is charged in a three-

count    indictment with      illegal   reentry,    pursuant    to    8 U.S. C.     §


1326(a)    (COUNT ONE); possession of a firearm by an alien illegally

and unlawfully in       the   United States,       pursuant    to    18   U.S. C.   §


922 (g) (5)   (COUNT TWO); and possession of cocaine, pursuant to 21

U.S.C. § 844 (COUNT THREE). See ECF No. 3.           He has moved to dismiss

COUNT I (the "Motion to Dismiss") and to suppress evidence related

to COUNTS II and III (the "Motion to Suppress")           (collectively, the

"Motions") . 1 See ECF Nos. 19 and 20.


1    This MEMORANDUM OPINION addresses only DEFENDANT'S MOTION TO
SUPPRESS EVIDENCE ON COUNTS TWO AND THREE         (ECF No.   19).
      The parties fully briefed both Motions, see ECF Nos. 19, 20,

22,   23,   25,   27,   and the Court heard oral argument and received

evidence on the Motions on June 18 and June 20, 2019. 2               Thereafter,

the Court     ordered the parties           to   submit   supplemental briefing

setting out their positions on both Motions in perspective of the

evidence adduced during the evidentiary hearings. See ECF No. 39.

The parties have submitted their supplemental briefing,                     and the

Motion to Suppress is ripe for decision. 3

II.   Factual Background4

      On March 4,        2019 at approximately 3:16 p.m.,           Perez-Almeida

was   driving      a    black   Chevrolet    Impala   5   (the   "Impala"   or   the


DEFENDANT'S MOTION TO DISMISS COUNT ONE (ECF No. 20) is addressed
in a separate MEMORANDUM OPINION (ECF No. 51).

2    The hearing transcript for June 18 is ECF No. 40 and the
hearing transcript for June 20 is ECF No. 41. The hearing
transcript is consecutively paginated, and this Opinion will use
"Hr'g Tr.," followed by the page number, without reference to the
ECF docket number.
3    Reply briefs for both Motions were to be filed by July 26,
2019, but neither party filed a reply brief. See ECF No. 39.
However, that is the date that the Motions became ripe for the
Court's consideration.

4    In this Memorandum Opinion, only the factual                      background
pertinent to the Motion to Suppress is provided.
5    The Impala is owned by Victor Borries-Magana, Perez-Almeida's
uncle. Def. Ex. 11 at 3; Hr'g Tr. 4-6. The Government raised the
issue of whether Perez-Almeida had standing to challenge the search
of the Impala. ECF No. 22. However, in its supplemental brief (ECF
No. 42), the Government did not discuss standing, notwithstanding
that the Court ordered the parties address that issue if the
Government intended to continue to assert that Perez-Almeida
                                        2
"vehicle") on I-85 in Virginia, when he was stopped by Brunswick

County Sheriff Lt.         Jonathan Clary            ("Clary")     for    having tinted

windows   that    violated Virginia           law.   6    Hr' g   Tr.    11-14   (Clary's

testimony about the initiation of the traffic stop); Gov't Ex. 1

(Clary's body camera footage showing that the traffic stop was

initiated at 15:16, or 3:16 p.m.).                   Along with Perez-Almeida in

the   vehicle    were   Sandra     Hernandez         ("Hernandez")       (in the   front

passenger seat)     and Robert Covington                 ("Covington")     ( in the rear

passenger seat).        See Def.    Ex.   11 at 9         (identifying Covington); 7

ECF No. 22 at 3 (identifying Hernandez).

      Immediately upon approaching the vehicle, Clary asked Perez-

Almeida if he had his driver's license. Def. Ex. 11 at 1.                          Perez-

Almeida responded "No," and told Clary that he had a passport, but

that it was not with him.           Id.       Clary then asked whether Perez-


lacked standing. ECF No. 39. Because the Government appears to be
no longer raising a standing argument, the Court assumes for the
purposes of this Opinion that Perez-Almeida has standing to
challenge the search of the Impala. In any event, there is evidence
that Perez-Almeida was in legitimate possession of the Impala.
Hr'g Tr. 5.   See United States v. Rusher, 966 F.2d 868, 874 (4th
Cir. 1992)   (driver in legitimate possession of vehicle had
reasonable expectation of privacy in vehicle).

6    The window tinting was so dark that Clary could not tell if
anyone was sitting in the back seat of the Impala. For his own
safety, Clary asked Perez-Almeida to partially roll down the rear
window so "I could see all the occupants in the vehicle and know
how many I was dealing with." Hr'g Tr. 14-15.
7    Def. Ex. 11 is a transcript of Clary's body camera footage
from the traffic stop. The parties agreed that it is an accurate
reflection of the body camera footage. Hr'g Tr. 14.
                                          3
Almeida had "anything that tells me who you are," to which Perez-

Almeida said "I don't have anything." Id.                  at 2.          Perez-Almeida

told Clary that he had never been licensed anywhere,                          and again

stated that he had a passport, but that it was not with him. Id.

at 2-3. Clary returned to his police car to get a clipboard and

paper so that occupants of the vehicle could write down their

information.     While    he was    in    his    police    car,      Clary    requested

backup. Id. at 5; Hr'g Tr. 25.

       Returning to the Impala, Clary asked Perez-Almeida to write

down his identifying information so that Clary could attempt to

determine Perez-Almeida's identity. 8 Def. Ex. 11 at 5, 7-8.                            The

backseat     passenger,    Covington,         also   confirmed       that    he   had    no

identification with him in the vehicle.                   Id.   at    5     ("All of my

identification is        in Greensboro.") .          Covington first         told Clary

that he was "licensed in Greensboro," id. at 6, but then told Clary

that he only had an identification card at his house.                         Id. at 9.

Clary then had Covington write down his identifying information so

that   his   identity     could    be    confirmed.      Id.    at    8-9.    Hernandez

presented an unstamped passport, but no driver's license. Def. Ex.

11 at 15; Hr'g Tr. 17 (Clary's testimony that Hernandez provided

a passport) .


8    While Perez-Almeida was writing down his information, Clary
permitted Covington to exit the Impala to use the restroom. Gov't
Ex. 1; Def. Ex. 1 at 5-7.
                                          4
        Clary returned to his police car with the clipboard and called

the     dispatcher,     who   confirmed          that   Covington   did    not    have   a

driver's license and that he was not wanted.                      Def. Ex. 11 at 11;

Hr' g   Tr.   17-18.    Clary also        asked     the    dispatcher     about   Perez-

Almeida.      Def. Ex. 11 at 12.

        Approximately 16 minutes into the traffic stop,                      and while

Clary was sitting in his police car                     (attempting to verify the·

identity of the three occupants of the Impala, none of whom had

convincing proof thereof), Deputy Aaron Peter ("Peteru) arrived as

backup. Hr'g Tr.        25; Gov't Ex. 1            (Peter appearing at time stamp

15:32). Clary told Peter that he could not identify anyone in the

vehicle, that they were "acting sketchy," that they "seemed like

they kind of a whacky crew," but that he did not have "a reason to

search [the Impala] . " Def. Ex. 11 at 13.                     Clary told Peter, "It

will be interesting to see when I get done [printing tickets] if

they' 11 let     us    or not. 11   Id.     at    17.   Clary testified that        this

statement meant that, once he was finished printing the tickets,

he would ask for Perez-Almeida's consent to search the vehicle.

Hr'g Tr. 26. Clary further testified that, while he did not "have

probable cause to enter             [the]    vehicle,     11
                                                               the passengers of the

Impala "were very suspicious to me at the time," in part because

he could not identify them, because "[t] hey made several statements

about where they were coming from and where they were going,u and


                                             5
because he "noticed very little luggage inside the vehicle and

multiple cell phones." Id. 25-26.

      Just before Peter arrived             (while Clary was working in his

police car), Clary began the process of writing tickets for Perez-

Almeida. See Hr'g Tr.             24; Gov't Ex.    1. Clary wrote tickets for

Perez-Almeida     for:     ( 1)    no   valid driver's    license;     ( 2)    illegal

window tint;      (3)    dangling       object   to obstruct   view;     and    (4)   a

cracked windshield. 9 See Def. Ex. 11 at 14-15.

      While Clary was writing the tickets, Peter had gone to speak

with the vehicle occupants to see if he could determine who the

occupants were. Hr'g Tr.            36; Gov't Ex.    1   (time stamp 15:35:46).

Upon returning to the side of Clary's police car approximately two

minutes later, Gov't Ex. 1 (time stamp 15:37:27), Peter suggested

patting down Perez-Almeida to see if he had a wallet on him. Def.

Ex.   11 at 18.         Clary said he was         "okay with whatever at this

point." Id.




9    Clary testified that he had a printer in his police car. Hr'g
Tr. 24. During the traffic stop, Clary's printer malfunctioned,
causing a delay in presenting the tickets to Perez-Almeida. Id. 26
(Clary's testimony about the delay attributed to the printer
malfunction); Def. Ex. 11 at 16-17. Clary's body camera video shows
that Clary was attempting to operate his in-vehicle printer from
approximately time stamp 15:32 (about 16 minutes into the traffic
stop) to approximately time stamp 15:45 (about 29 minutes into the
traffic stop), when Clary leaves the police car with the tickets.
See Gov't Ex. 1.

                                            6
     Peter returned to the Impala while Clary finished writing and

printing the tickets.     Govt.   Ex.       1   (time stamp 15: 39: 25 showing

Peter returning to the Impala). Peter got Perez-Almeida out of the

Impala   and patted him down.      Hr' g        Tr.    27-28,   36    ( testimony of

Clary); Hr'g Tr. 67 (testimony of Peter). No seizure occurred.

     Approximately   29    minutes          into      the   traffic    stop,       Clary

finished printing the tickets,          and approached Perez-Almeida and

Peter, who were standing outside the Impala. 10 Gov't Ex.                      1   (time

stamp 15:45:01 showing Clary leaving his police car); Def. Ex. 11

at 18-21. Clary told Perez-Almeida that he was being cited because

he was the driver ~so you're in charge of the vehicle." Def. Ex.

11 at 18-21. Clary then explained the tickets to Perez-Almeida;

and asked him to sign each one. Id. Once Perez-Almeida signed the

tickets,   Clary gave him copies of them. 11 Id.                at 21.         At this

point, Clary had not returned Hernandez's passport or the vehicle

registration. Id. at 21; Hr'g Tr. 27.




10   Before exiting his police car, and in anticipation of being
granted consent to search the vehicle, Clary donned protective
gloves. Hr'g Tr. 40.

11   The parties agreed that the entire process starting with Clary
explaining and serving the tickets on Perez-Almeida and ending
with Perez-Almeida giving Clary consent to search the vehicle took
three minutes. Hr'g Tr. 61. The body camera footage confirms that
Clary began explaining the tickets to Perez-Almeida at 15:45:05
and consent was granted at 15:48, or almost exactly three minutes.
Gov't Ex. 1.

                                        7
      Four seconds later, Clary and Perez-Almeida had the following

exchange:

      Clary:            There's a lot of drugs and guns
                        that go up and down our highways in
                        Virginia.

      Perez-Almeida:    Yeah.

      Clary:           So   since   you're   the  vehicle
                       operator, you're in charge of it.
                       Do you have a problem if we take a
                       quick look to make sure there's
                       nothing - no guns, or anything, in
                       the car? No guns, drugs?

      Perez-Almeida:    Like checking?

      Clary:            Just take a look. Yeah. If you
                        don't have nothing, there's no
                        reason, right?

      Perez-Almeida:    I guess.

      Clary:            All right. Have a seat.

Def. Ex. 11 at 21; Gov't Ex. 1 (showing this exchange starting at

time stamp 15:47:44). Clary interpreted Perez-Almeida to be giving

"a positive response,    like go ahead" and proceed to search. Hr'g

Tr.   27.   In preparation for the search,   and for officer safety,

Clary asked Covington and Hernandez to exit the vehicle and sit

along the guardrail. 12 Def. Ex. 11 at 22-24.




12   Clary gave Hernandez her passport back when he asked her to
exit the vehicle. Def. Ex. 11 at 23.

                                   8
     Clary then started to search, beginning at the driver's side

door. Hr'g Tr.     29.   Perez-Almeida did not tell Clary to stop the

search process or complain that he had not consented to it.                        Clary

testified that,     " [a] s soon as I      opened the door,            I    immediately

noticed the handle of what appeared to be a pistol coming from

underneath   the   driver's   seat." 13 Id.;        id.    59.    He       asked   Perez-

Almeida about the gun, to which Perez-Almeida responded, "I didn't

know there was a gun in the car." Def. Ex. 11 at 26. Clary asked

Peter to handcuff Perez-Almeida at            that point.          Id.       During the

search,   Clary also     uncovered a       "white    powdery bag             inside   the

magazine pouch" under the driver's            seat.       Id.    at 28;      id.   at 33

(referring to the powder as "cocaine"); Hr'g Tr. 60.

     Clary then told the Impala's occupants that Perez-Almeida, as

the driver, was "probably going have to take a ride for it," but

that Covington and Hernandez could "ride with the tow truck driver"

if they could "behave." Def.       Ex.     11 at 31-32.            Hernandez asked

Clary if her sister could pick up the Impala so they would not

have to pay for the tow, but Clary refused when he learned that

the sister lived more than 20 minutes from the scene. Id. at 32;

Hr'g Tr. 46-47 (Clary testifying that the passengers all appeared

to be from out of state, so there was "no reason to wait hours for



13   A second gun was also found             during the          search under         the
passenger's seat. Hr'g Tr. 60.
                                       9
somebody to show up on the side of the road to come pick              [the

vehicle] up"). Clary told the occupants that "I can't safely leave

the vehicle and its contents here. And y'all can't drive it, so I

have to get you off the interstate as well." Def. Ex.          11 at 32.

Clary took Perez-Almeida into custody for the firearms and drugs

found in the Impala. Hr'g Tr. 50.

      Thereafter, the Impala was towed to Ricky's Service Center.

Id.; id.   68   (testimony of Peter).     No inventory search was done

pursuant to the tow because the vehicle had already been searched. 14

Id.     Covington and Hernandez left the scene with the tow truck.

Id. 69 (discussing how "the other two occupants" were going to go

with the Impala).

                                DISCUSSION

      The Fourth Amendment guarantees "(t]he right of the people to

be secure in their     .    .   houses,   papers,   and effects,   against

unreasonable searches and seizures" and provides that "no Warrants

shall issue, but upon probable cause .              "U.S. Const. amend.

IV.   "The touchstone of the     Fourth Amendment     inquiry is one of

simple reasonableness." United States v.        Bumpers,   705 F. 3d 168,

171 (4th Cir. 2013); United States v. Coleman, 588 F.3d 816, 819


14
     Peter testified that, had the search not already occurred,
the typical practice for a vehicle (like the Impala) being towed
would be to conduct an inventory search. Hr'g Tr. 69-70.      And,
such a search would have occurred in this case because none of the
Impala's occupants could present a valid driver's license.
                                10
(4th Cir. 2009). As the Supreme Court of the United States teaches,

"[a] n     action        is   'reasonable'        under      the    Fourth       Amendment,

regardless of the individual officer's state of mind,                            'as long as

the    circumstances,         viewed objectively,          justify       [the]     action.'"

Brigham City,        Utah v. Stuart,         547 U.S.      398,    404   (2006)     (quoting

Scott v. United States,              436 U.S.     128, 138     (1978))         (emphasis and

alteration in original).

         The Motion to Suppress seeks to suppress the firearms and

narcotics that were found by Officer Clary during the warrantless

search of the Impala that Perez-Almeida was driving. Perez-Almeida

makes     several        arguments   in support of the Motion to Suppress.

First, he argues that the police officers impermissibly extended

the scope of the traffic stop. Second, he argues that he did not

voluntarily consent to the search of the Impala. Third, he argues

that     the      inevitable    discovery         doctrine     does      not     apply.    See

generally ECF No. 45. In short, according to Perez-Almeida, Clary's

search of the vehicle runs afoul of the Fourth Amendment, and the

evidence found pursuant to that search must be suppressed. See id.

The Government takes            the opposite view on each of those three

arguments.         See    generally    ECF    No.    42.       Each      theory     will    be

addressed.

I.       The Traffic Stop Was Not Impermissibly Extended

         First,     Perez-Almeida       argues      that     the    traffic        stop    was


                                             11
impermissibly extended because,         once     Clary handed   the   traffic

tickets to Perez-Almeida, the legal basis for the traffic stop had

ended. ECF No. 45 at 6; Hr'g Tr. 79.           At that point, argues Perez-

Almeida, Clary could only continue detaining him with reasonable

suspicion or with Perez-Almeida' s        consent,    neither of which he

had.     ECF No. 45 at 6.     The Government, on the other hand, contends

that the traffic stop did not end when Clary handed Perez-Almeida

the tickets because no one in the vehicle was legally able to drive

the Impala from the scene.         See ECF No.     42 at 5-6; Hr'g Tr. 74.

Officers Clary and Peter needed to determine how to move the Impala

and its occupants from the side of the interstate, and until that

time     (including when Perez-Almeida gave consent to the search),

the traffic stop was ongoing. Hr'g Tr. 73-74.

        A traffic stop,     even a brief one,      constitutes a "seizure"

under the Fourth Amendment, and thus must meet the "reasonableness"

standard. See, e.g., United States v. Bernard, 927 F.3d 799, 804-

05     (4th Cir.   2019);   United States v.    Bowman,   884 F.3d 200,   209

(4th Cir. 2018). To satisfy the "reasonableness" standard in the

traffic stop context, the Court must ask two questions. See Bowman,

884 F.3d at 209.       First, was the traffic stop "legitimate at its

inception[?)" United States v. Hill, 852 F.3d 377, 381             (4th Cir.

2017) . 15   Second, were "the officer's actions during the seizure.


15      Perez-Almeida does not dispute that the traffic stop              ( for
                                  12
     . reasonably    related       in       scope    to    the    basis    for     the     traffic

stop[?]" United States v. Williams,                       808 F.3d 238,           244    (4th Cir.

2015) . 16   The first question is not in dispute.

       The second question depends on the length and circumstances

of the traffic stop.          As the Fourth Circuit recently explained in

Bernard,     the    seizure    must         be   "limited to         the     length       of   time

reasonably necessary to issue the driver a citation and determine

that the driver is entitled to operate his vehicle." 927 F.3d at

805 (emphasis added); United States v. Branch, 537 F.3d 328, 336-

37    (4th Cir.     2008)    (same);         Rusher,       966 F.2d at 876              ("When the

driver has produced a valid license and proof that he is entitled

to operate the car,           he must be allowed to proceed on his way,

without being subject to further delay by police for additional

questioning.")       (emphasis added); see also Bowman, 884 F. 3d at 210

(typical      incidents       of        a    permissible           traffic        stop     include

inspecting the driver's identification and license, verifying that

the    vehicle      is   inspected,           verifying        insurance      coverage,         and

determining        whether     the          driver        is     subject     to     outstanding

warrants).


unlawful window tint) was "legitimate at its inception," and,
accordingly, the Court need not address this question further.
16   Once the original justification for the traffic stop has
ended, a police officer may extend the stop only with reasonable
suspicion of illegal activity or with the driver's consent to
continue the stop. See Bernard, 927 F.3d at 805; Bowman, 884 F.3d
at 210; Williams, 808 F.3d at 245-46.
                                13
       Also,        a     police     officer    may         "conduct     an       investigation

unrelated to the reasons for the traffic stop as long as it '[does]

not lengthen the roadside detention."' Bowman,                              884    F.3d at 210

(quoting Rodriguez v. United States, 135 S.Ct. 1609, 1614 (2015))

(emphasis and alteration in original). Whether a traffic stop is

too long is not subject to "mathematical precision." Branch, 537

F.3d at 336. Rather, the question is whether the stop was "longer

than was necessary,               given its purpose." Id. Once the purpose of

the traffic stop has ended, however, even a "de minimis" extension

of the traffic stop requires additional justification (reasonable

suspicion or consent). See Bowman, 884 F.3d at 210.

       The initial purpose of the traffic stop in this case was for

improper window tinting.                  However,         as Clary testified          (and the

body camera footage clearly shows),                        the mission of the traffic

stop quickly changed from issuing a ticket for tinted windows to

identifying the occupants of the Impala and determining if any of

them   had     a        valid    driver's   license,         i.e.,     whether      anyone   was

entitled       to       operate     the   vehicle.          The    record     shows    repeated

attempts by Clary to identify the occupants of the Impala and to

find   a     licensed           driver,   including:         (1)   initially        asking   the

passengers          for     identification;          (2)     asking     Perez-Almeida        and

Covington to write down information that could be used to verify

whether they could drive; and (3) calling to dispatch in an attempt


                                               14
to confirm a licensed driver in the Impala.               See Def. Ex. 11 at

1-12.

         Approximately     16   minutes   into   the    stop,    based   on   his

interactions with the occupants of the Impala, Clary had determined

that none of the passengers (including Perez-Almeida) had a valid

driver's license. Hr'g Tr. 16; id. 20 ("I'm attempting to find a

driver, somebody who actually has a license."); id.              ("[T)here's no

doubt" that none of the Impala's passengers had a license); id. 24

(confirming 16-minute figure).            Without a licensed driver, Clary

could "[a) absolutely not"         let any of the passengers         drive    the

Impala away from the scene, and would have to call a tow truck.

Id. 22.

         At 29 minutes into the traffic stop, Clary finished writing

the tickets for Perez-Almeida (after being delayed significantly

by malfunctions with his in-vehicle printer, see supra n.9), and

approached Peter and Perez-Almeida, who were standing outside the

Impala. Clary began explaining the tickets to him at 15:45:05 and

provided copies of the tickets to Perez-Almeida at 15:47:40. See

Gov' t    Ex.   1.    Between 15:47:44 and 15:48:00       (16 seconds), Clary

asked for,        and received,   Perez-Almeida' s     consent to search the

Impala.     Id.      In other words,   within 2 0 seconds       after receiving

copies of the tickets, Perez-Almeida had consented 17 to the search


17   See Section II, infra, addressing the consent issue.
                                  15
of the vehicle.

        In Perez-Almeida's view, the legal basis for the traffic stop

ended    at    the   point    of    Perez-Almeida             receiving    copies     of    the

tickets,      or at approximately 15:47:40 on the body camera video.

Hr'g Tr.      77; Gov't Ex.        1. Extending the stop any further after

that point to ask for consent was an unlawful                             seizure,     argues

Perez-Almeida.       ECF No.       45 at    6.         In support of that argument,

Perez-Almeida cites United States v. Ogunbiyi,                          957 F.      Supp.   89,

91-94 (N.D.W. Va. 1997). However, Ogunbiyi stands on significantly

different factual footing than this case because both occupants of

the vehicle in Ogunbiyi could validly operate the car (Wright, the

passenger, had a valid driver's license, and Ogunbiyi had a valid

learner' s     permit) .     See   id.     at    91.    Thus,     the     traffic    stop    in

Ogunbiyi was over when the warning ticket was issued because the

vehicle could be legally driven away, and the police lacked other

justification to continue detaining the occupants.

        Perez-Almeida's reliance on Ogunbiyi misses the mark because,

as the Fourth Circuit has held on several occasions,                             one of the

purposes of a traffic stop is to ensure that the driver is legally

operating the vehicle. Bernard, 927 F.3d at 805; Branch, 537 F.3d

at 337; Rusher, 966 F.2d at 876; see also United States v. Cervi,

2015 WL 5598420,       *2    (W.D. Va.      Sept.       21,    2015)    (driver could not

establish "entitlement to operate the rental vehiclen because he


                                                16
had a suspended license, and therefore,                 "Cervi was certainly not

allowed to     'proceed on his way'         with a suspended license").                    If

that requirement is not satisfied, the stop is not at an end.

      None of the Impala's passengers were able to drive the vehicle

away from the scene because none of them presented a valid driver's

license.   And,    Clary's       attempt    to    verify      whether   anyone       had    a

driver's   license    showed       that    none    of   the    three    were     licensed

drivers.   The vehicle,         then,   either needed to be picked up by a

licensed driver or towed from the side of the interstate.                             See,

~,     Hr'g Tr.     47.   But,    in either scenario,           at the moment that

Clary issued the tickets to Perez-Almeida, the Impala's occupants

could not be permitted to simply "proceed on [their] way." Branch,

537 F.3d at 336; Hr'g Tr. 47 (Clary's testimony that the Impala's

occupants had no one within a "reasonable distance" who could pick

up the Impala). Thus, the traffic stop was ongoing.                           In light of

the circumstances and the record in this case, that continuation

of the traffic stop was objectively reasonable. 18

      Additionally,       only    20    seconds    elapsed between            when   Clary

handed the tickets to Perez-Almeida and when Perez-Almeida gave

his   verbal   consent     to    search    the    Impala.      Gov' t   Ex.     1.    Even




18   That the     traffic stop was ongoing is further supported by the
fact that, at      the point of giving the tickets to Perez-Almeida,
Clary had not      yet returned the passport to Hernandez or returned
the vehicle's     registration. See Gov't Ex. 1; Def. Ex. 11 at 21.
                                    17
assuming that the traffic stop legally ended when Clary handed the

tickets to Perez-Almeida              (it did not),    the Court would not find

that this extension was unreasonable, given how fluid the situation

in this case was and how short the time period was.

        In sum,   a    traffic    stop must       be   viewed    for   its   objective

reasonableness.        The   traffic       stop   here   was     not   impermissibly

extended because no one could drive the vehicle away at the moment

that Clary issued the tickets.

II.     Perez-Almeida Voluntarily Consented To The Vehicle Search

        Perez-Almeida next argues that he did not provide voluntary

consent to search the            Impala.    He argues     that his      statement "I

guess" to Clary's request to perform the search was not "voluntary,

unequivocal, specific and intelligent consent." ECF No. 45 at 9.

According to Perez-Almeida, several factors show that he did not

give voluntary consent,          to wit:       that he is not a native English

speaker; that Clary spoke to Perez-Almeida in fast English; that

Perez-Almeida was repeatedly asked if he had identification; that

Perez-Almeida was ordered out of the car by Peter and patted down;

that Peter spoke in an assertive tone to Perez-Almeida; that both

Clary    and   Peter    were     in    close    proximity   to    Perez-Almeida     in

uniforms and with weapons;              and that Clary inquired about Perez-

Almeida's immigration status. See id. at 9-10.

        On the other hand, the Government argues that the totality of


                                           18
the circumstances show that Perez-Almeida gave voluntary consent.

See ECF No. 42 at 6-7. At the time of the consent, Perez-Almeida

was     not        under   arrest     or   in   handcuffs;        the   officers     had    been

pleasant throughout the traffic stop (including allowing Covington

to use the restroom); the traffic stop was not unnecessarily long;

and there were only two officers on scene, but three occupants in

the vehicle, none of whom could provide valid identification. See

id.

        It is axiomatic that "[a] defendant who voluntarily consents

to a search waives his Fourth Amendment rights,                            and the police

officer        may     conduct       the   search       without    probable      cause      or   a

warrant." United States v.                  Brugal,      209 F. 3d 353,      362    ( 4th Cir.

2000)     (en bane); United States v.                   Perrin,    45 F.3d 869,      875     (4th

Cir. 1995); see also Schneckloth v. Bustamente, 412 U.S. 218, 235

(1973). Courts "apply a subjective test to analyze whether consent

was given,           looking to the totality of the circumstances." United

States        v.     Robertson,      736   F. 3d    677,   680     (4th   Cir.     2013).    The

Government has the burden to prove consent. See id.

        In determining whether Perez-Almeida gave voluntary consent

to the search, the Court is guided by a number of factors:                               (1) the

officers'           conduct;   (2)    the number of officers present;                 (3)    the

time of the encounter; and (4) the characteristics of the person

giving consent, including age, education, maturity, intelligence,


                                                   19
and experience. See Robertson, 736 F.3d at 680; United States v.

Lattimore,     87 F.3d 647,        650   (4th Cir.   1996)   (en bane).         Whether

the police officers told the defendant "of his right to decline

the   search         is   a    highly    relevant     factor"      in     determining

voluntariness, see Robertson, 736 F.3d at 680 (internal quotation

omitted),      but    the     Government    "need    not   demonstrate      that     the

defendant knew of his right to refuse consent to prove that the

consent was voluntary." Lattimore, 87 F.3d at 650; see also United

States v. Gomez-Zunum, 751 Fed. Appx. 374, 376-77 (4th Cir. 2018)

(unpublished)        (per curium). Finally, "consent may be inferred from

actions as well as words." United States v. Hylton, 349 F.3d 781,

786 (4th Cir 2003).

      Here,    through Clary's body camera video                (Gov' t   Ex.   1)   and

Clary's testimony, the Government has met its burden to prove that

Perez-Almeida voluntarily consented to the search of the Impala.

The exchange during which Perez-Almeida consented to the search

started four         seconds    after Clary handed the          tickets    to Perez-

Almeida     (indicating that the traffic stop was not impermissibly

extended) and lasted for 16 seconds:

      Clary:                   There's a lot of drugs and guns
                               that go up and down our highways in
                               Virginia.

      Perez-Almeida:           Yeah.

      Clary:                  So   since  you're   the  vehicle
                              operator, you're in charge of it.
                                           20
                              Do you have a problem if we take a
                              quick look to make sure there's
                              nothing - no guns, or anything, in
                              the car? No guns, drugs?

       Perez-Almeida:          Like checking?


       Clary:                  Just take a look. Yeah. If you
                               don't have nothing, there's no
                               reason, right?

       Perez-Almeida:          I guess.

       Clary:                  All right. Have a seat.

Def.    Ex.    11 at 21;       Gov't Ex.      1   (showing this     exchange between

15 : 4 7 : 4 4 and 15: 4 8 : 0 0) .    Clary interpreted Perez-Almeida to be

giving "a positive response,                 like go ahead" when Perez-Almeida

said, "I guess." Hr'g Tr. 27.

       Having reviewed the body camera video and Clary's testimony,

the Court finds that Perez-Almeida gave voluntary consent to the

search of the Impala.            During the 16-second exchange during which

Perez-Almeida gave consent,               Clary was speaking in a          calm tone,

explaining the reason he wanted to look in the Impala ("There's a

lot    of     drugs   and    guns     that   go   up   and   down   our   highways   in

Virginia."). Clary used simple phrases like,                   "No guns, drugs[.]"

Perez-Almeida demonstrated that he understood Clary's request when

he said,       "Like checking?[,]" and moved his hands                in a   circular

fashion,      indicating he understood that "checking" meant checking

around the Impala.           And, when Clary said, "Just take a look. Yeah.


                                             21
If you don't have nothing,           there's no reason,           right?[,]" Perez-

Almeida nodded his head and shrugged before saying "I guess."                        The

body camera video confirms that: Clary clearly explained why he

was asking for permission to search and what he was looking for;

that Perez-Almeida understood what Clary was telling him; and that

Perez-Almeida,        both by saying     "I     guess"      and   through     his   body

language, agreed that Clary could search the Impala.

     In addition to Perez-Almeida's words and body language during

the 16-second exchange, other factors militate strongly towards a

finding     of   voluntary    consent.        The   consent       occurred during      a

traffic stop on Interstate 85, a "well-travelled highway, during

the middle       of the   afternoon."        See Lattimore,        87   F.3d at     651;

Robertson, 736 F.3d at 681 (finding "broad daylight" to be relevant

factor) .    Throughout the traffic stop,             the police off ice rs were

friendly and respectful            towards    the passengers         in the    Impala,

taking      several   steps   to    determine       their    identities,      allowing

Covington to exit the Impala to use the restroom,                       and speaking

calmly to them. 19 See Robertson,             736    F. 3d at     681   (interactions


19   The  fact   that   Clary made   several   immigration-related
inquiries of the passengers in the Impala does not change the
analysis. When these statements were made, Clary was attempting to
find out who the passengers were, and those questions were made to
that end.    Further, Perez-Almeida states that "Officer Peter
raised his voice and spoke in an assertive tone to Mr. Perez-
Almeida," ECF No. 45 at 10, but the Court has no evidence to
support that statement. To the extent that such a statement is
reflected on the entirety of Officer Peter's body camera footage,
                                22
"characterized by relaxed,              friendly conversation between the two

sides"     was    indicative       of   voluntary      consent).      When   asking     for

consent,    Clary did not           accuse       Perez-Almeida      of doing    anything

illegal. See id. at 680-81 (initial accusatory question suggested

lack of voluntary consent).                Perez-Almeida was never in handcuffs,

had never been threatened with arrest, and would have been free to

leave with the tow truck (of course, once the search occurred and

the drugs and firearms were found, he was not free to so leave).

Hr'g Tr. 28 (testimony of Clary); id. 70-71 (testimony of Peter).

See Lattimore, 87 F.3d at 651                ("[A]t no time did the officer use

force or a threat of force to coerce Lattimore's consent.").

     Further,           there   were       two      police     officers,     but      three

passengers, present at the traffic stop.                      When Perez-Almeida gave

consent, he was the only passenger out of the Impala with Clary

and Peter, but nothing about their interaction suggests that the

officers     intimidated        Perez-Almeida          into       giving   consent.     See

Robertson,       7 36   F. 3d at    68 0    (five uniformed off ice rs         and three

patrol     cars    at    the    scene      was     factor    in    finding   involuntary




that evidence has not been presented to the Court. Finally, Clary
did tell Perez-Almeida that he and Peter did not "give a shit"
about Steven (someone who Perez-Almeida said could identify him),
but Clary's body camera footage makes clear that this statement
was made as Clary was trying to serve the tickets on Perez-Almeida.
Def. Ex. 11 at 18; Gov't Ex. 1 (time stamp 15:45:19). Clary's tone
suggests that he was trying to move the encounter along and was
not hostile.
                                              23
consent); United States v. Mallicone,                    2017 WL 3575894,       *4     (W.D.

Va. Aug. 18, 2017)        (the presence of five or six police officers

"is an intimidating presence to one individual").

      Finally,       Perez-Almeida's      characteristics          do     not        suggest

anything other than voluntary consent. He is in his mid-30s and

told Clary that he had been in the United States for 18 years.

Def. Ex.     11 at 21. Although English is not his native l~nguage,

throughout     the    traffic     stop,      he    demonstrated        that     he     fully

understood what was happening, including asking "[l]ike checking,"

to confirm his understanding of what Clary meant when Clary was

asking for permission to search the Impala.                      It does not appear

that the police informed Perez-Almeida that he could refuse the

request to search, but the Government does not have to prove that

Perez-Almeida knew of his right to decline consent. See Lattimore,

87 F.3d at 650.       Perez-Almeida's characteristics support a finding

of voluntary consent.

      It is true that Peter patted down Perez-Almeida when he got

Perez-Almeida out       of the     vehicle.          Hr' g Tr.    67    (testimony of

Peter).    Perez-Almeida argues that this pat-down was "an illegal

pat   down    because    Officer       Peter       did    not   possess       reasonable

articulable      suspicion      that   Mr.        Perez-Almeida    was        armed,     and

Officer Peter admitted that he patted him down to see if he had a

wallet." ECF No. 45 at 10 n.4.               Assuming that Peter conducted an


                                          24
illegal     pat-down,    that     is   one    factor    in    the    totality     of

circumstances    to     be   considered      in   whether    Perez-Almeida      gave

consent; it is not dispositive, and Perez-Almeida does not argue

that it is.     The pat-down was an innocuous event and does not cut

against a finding of consent.

        It is also true that Perez-Almeida did not say the word "yes"

to the search or sign a written consent form. 20 That does not change

the analysis because the statement of "I guess," along with non-

verbal signals like nodding,           and the other indicia of voluntary

consent,    discussed    above,    are    sufficient    to    show   that   Perez-

Almeida voluntarily consented. See United States v. Radford,                     856

F.3d 1147, 1150 (7th Cir. 2017)          ("'I guess so' does literally mean

'yes,'    even if half-heartedly,         and nothing otherwise indicated

that [the defendant's) response was not voluntary."). And, there

is no requirement that voluntary consent be written. Lattimore, 87

F.3d at 651.

        Nor is this a case of a "begrudging submission to a command."

Robertson, 736 ·F.3d at 680; United States v. Worley, 193 F.3d 380,

386-87 (6th Cir. 1999)       (affirming district court's granting motion

to dismiss where the defendant had said "You've got the badge, I


2   ° Clary acknowledged that the Sheriff's Department has had
consent forms "in the past" and that he did not ask Perez-Almeida
to sign such a form.  Hr'g Tr. 43-44. It is not clear from Clary's
testimony whether the Sheriff's Department currently employs a
written consent form.
                                25
guess you can," because it was more akin to an "expression of

futility in resistance to authority or acquiescing in the officer's

request"). In Robertson, the Court of Appeals reversed a district

court's   finding    of voluntary consent where there was a                police

dominated environment, Robertson had witnessed other people at the

bus shelter getting patted down, the officer's first question to

Robertson was accusatory, Robertson was not told he could refuse

consent, Robertson gave no verbal indication of consent                   (rather,

Robertson   turned    around       and    raised   his   hands   in   a   show   of

submission to the officer's command), and his exit was blocked by

the officer.   See 736 F.3d at 679-81.             Under the totality of the

circumstances,      the    Court     of    Appeals   held    that     Robertson's

"consent" was "a begrudging surrender to Officer Welch's order,"

and was not voluntary. Id. at 681. The facts of Robertson that led

the Fourth Circuit to find a lack of consent are not present here,

as discussed above. Especially relevant in this case is the fact

that Perez-Almeida gave verbal consent and it was not a police-

dominated environment,       like the one in Robertson.             Reviewing the

body camera video,        it is not possible to conclude that Perez-

Almeida' s statement of "I guess" is a "begrudging surrender" to

Clary.

     Moreover, almost immediately after the consent was given, the

search of the car began.           If Perez-Almeida had not consented to


                                          26
that   search,    one would expect that he would call that to the

officer's attention.           He did not do so.              That is another bit of

evidence comprising the totality of the circumstances.

       Considering the totality of the circumstances under which

Perez-Almeida      consented         to    the       search    of   the    Impala,    and

considering the evidence presented by the Government,                         the Court

finds that Perez-Almeida voluntarily consented to the search of

the    Impala.     The   indicia          of    voluntary      consent-the    officers'

demeanor, the time of day, the manner in which Perez-Almeida gave

verbal consent,       and Perez-Almeida's characteristics-outweigh any

evidence suggesting a lack of voluntary consent.                     Thus, the Motion

to Suppress will be denied because Perez-Almeida consented to the

search.

III. In The Alternative, Inevitable Discovery Applies

       However,   even    assuming         that       Perez-Almeida's       consent   was

involuntary, the Motion to Suppress will still be denied under the

"inevitable discovery" doctrine.                    The Government argues that the

guns    and   drugs    found    in    the       Impala    would     have    been   found,

notwithstanding Clary's consent search,                       because the    Impala was

going to be towed off the interstate. And, prior to such a tow,

the police officers would have conducted an inventory search of

the Impala, during which they would have found the guns and drugs.

See ECF No. 42 at 7-10.         Perez-Almeida, on the other hand, contends

                                               27
that inevitable discovery does not apply here because the evidence

establishes that there was no standardized criteria for when an

inventory search would be conducted. ECF No. 45 at 10-12.

      If the Government can establish "by a preponderance of the

evidence     that          law   enforcement           would         have     'ultimately       or

inevitably' discovered the evidence by 'lawful means,'" then the

Fourth Amendment's exclusionary rule does not apply. United States

v.   Bullette,     854 F.3d 261,          265      (4th Cir.         2017)    (quoting Nix v.

Williams, 467 U.S. 431, 441                (1984)). A "lawful means" includes a

vehicle     inventory        search.      Id.      A   vehicle           inventory    search    is

permissible       " ( 1)    where   the    circumstances                 reasonably    justified

seizure    or    impoundment,        and        ( 2)   law    enforcement        conducts      the

inventory       search      according     to      routine          and    standard    procedures

designed to secure the vehicle or its contents." Id.;                                  see also

Colorado v. Bertine, 479 U.S. 367, 371-76 (1987); United States v.

Brown, 787 F.2d 929, 931-32 & n.3 (4th Cir. 1986).

      The circumstances in this case demonstrate that a decision to

tow the Impala from the side of the interstate was "reasonably

justified." See Bullette, 854 F.3d at 265; Brown, 787 F.2d at 932-

33   (impoundment reasonable where "there was no known individual

immediately available to take custody of the car, or because the

car could have constituted a nuisance in the area in which it was

parked");    Cabbler v.          Superintendent,             Va.    Penitentiary,      528 F.2d


                                                 28
1142, 1143, 1146            (4th Cir.       1975)      (no Fourth Amendment violation

where     pol ice    impound      a    vehicle         to protect       it     or to   remove    a

nuisance where driver "has no means immediately at hand for the

safekeeping of the vehicle").

         Clary testified that, when no one in a vehicle has a driver's

license, as here,           "nobody can drive the vehicle away from there,

so   I    would     have    to   go    through         the   process     of     completing     our

impoundment sheet, and I would have to call a tow service to come

and pick the vehicle up." Hr'g Tr. 16; id. 22 (Clary is asked "once

you know that none of the three people in this vehicle are licensed

to drive, are you able to let them drive the vehicle away from the

scene?" to which he responds, "Absolutely not.").                                Hernandez did

ask if her sister could pick up the vehicle to avoid a tow, but

Clary refused because he was concerned about safety along the busy

interstate and because the sister did not live within a reasonable

distance.       See Hr'g Tr.          47,   52;    Def.      Ex.    11 at 31-32.       Here,   the

evidence supports a finding that the Impala was parked along a

busy interstate, that none of the Impala's occupants could legally

drive     the     vehicle    away,      and that         the       occupants    had "no means

immediately at hand for the safekeeping of the vehicle" because

Hernandez's sister did not live nearby. See Cabbler, 528 F.2d at

1146.     In those circumstances,                 ordering a          tow of the Impala is

reasonable.


                                                  29
        The evidence further supports that, when a vehicle is towed

in a circumstance like the one in this case, an inventory search

would    be performed,   and the evidence       would have   been      found.   21


Clary testified that he would "go through the vehicle and list

anything of value that was inside the vehicle just to protect the

towing agency." Hr'g Tr.      16.    The process of checking for items

of value would "occur on the side of the interstate before the

towing agency came and picked [the vehicle J up." Id.            17.     Clary

testified that inventorying and towing, as described above, is the

Department's standard "procedure." Id. 22; see also Bullette, 854

F. 3d at    266-67   (government    need not   provide written      inventory

policy so long as police officer provides sufficient explanation

of the policy) .      Perez-Almeida also introduced the standard form

that the Sherriff's Department uses when a vehicle is towed and

inventoried, further indicating that the Sherriff's Department has

a standard policy. Def. Ex. 13 (towed vehicle and inventory receipt

form).    The form in this case indicated that no inventory search

had been performed. Id.      Peter testified that the "inventory" box

was checked "no" because the search had already occurred. Hr'g Tr.




21   Clary testified that the vehicle would not be "per se [ J
impounded," but would be "towed for safekeeping." Hr'g Tr. 16. The
vehicle is then kept at the tow yard until the registered owner of
the vehicle could retrieve it. Id. 22. Whether it is called a tow
or an impoundment, Clary's testimony makes clear that an inventory
search would have occurred.
                                 30
69.     But,   Peter also testified that, had the search not already

occurred,      the typical practice for a vehicle                     (like the Impala)

being towed would be to conduct an inventory search. Id. 69-70.

        The testimony of Clary and Peter establish that an inventory

search would have occurred prior to a tow of the Impala. While

Clary did not provide a step-by-step overview of the inventory

policy, "[e)ven the most circumscribed inventory procedures call

for     an   inventory      of     unsecured     items    located      in     an   unlocked

vehicle's interior." Bullette,              8 54 F. 3d at 2 66;         id.    (" (W] e have

never required the government to provide a written impoundment-

and-inventory policy or elicit step-by-step testimony concerning

such a policy to meet its burden under the inevitable-discovery

doctrine.").          Clary testified that the first gun that he found

during the search was immediately visible upon his opening of the

driver's side door. Hr'g Tr. 29-30, 57. Thus, even under the most

circumscribed         inventory policy,          the   first   gun would have been

discovered          (the   white     powdery      substance      that       the    officers

determined to be cocaine was attached to the holster of this first

gun).

        In   sum,     through      the   testimony       of   Clary    and     Peter,   the

Government has met its burden to establish that the evidence in

the Impala would have been found inevitably. Ordering a tow of the

Impala under the circumstances was reasonable,                        and the officers


                                            31
established that an inventory search of a towed vehicle would occur

as a matter of policy. During such a search, the evidence would

have been found because it was clearly visible upon opening the

driver's door. The Motion to Suppress is also denied on the basis

of "inevitable discovery."

                             CONCLUSION

     For the foregoing reasons,       DEFENDANT'S MOTION TO SUPPRESS

EVIDENCE ON COUNTS TWO AND THREE (ECF No. 19) will be denied.

     It is so ORDERED.



                                                Isl
                               Robert E. Payne
                               Senior United States District Judge


Richmond, Virginia
Date: August .£'iz_, 2019




                                 32
